Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 7/23/2021 has been entered.  Examiner acknowledges the following by applicant: 
The Information Disclosure Statements filed on 5/24/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
The affidavit under rule 132 by Emmanuel Eyal on 7/23/2021 has been fully considered. 

Priority 
The subject matter of SEQ ID NOs: 621 and 410 is changed to 8/23/2011. 
The subject matter of SEQ ID NOs: 7197-7201 and encoding DNA (claims 2, 4) is 8/23/2012. 
See response to argument below. 

Status of claims
Claims 7-8, 17-18 have been canceled.
Claims 1-6, 9-13, 19-20 have been amended.
Claims 21-25 are newly added.
Note: On 4/6/2021, applicant elected SEQ ID NO: 410 and encoded polypeptide SEQ ID NO: 621, without traverse.    
In summary, claims 1-6, 9-16, 19-25 are pending and examined in this office action. 


The Improper Markush Groups rejection is withdrawn in view of claim amendment. 
The rejection under 35 USC 101 is withdrawn in view of claim amendments and cancelations. 
The rejection under 35 USC 102 is withdrawn in view of claim amendments and cancelations.  

The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 4/23/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 7/23/2021 have been fully considered but are not deemed fully persuasive.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Amended claim 1 recites “an amino acid sequence having at least 82% sequence identity and conservative amino acid substitutions with respect to SEQ ID NO: 621”. 
First and critically, it is unclear if an amino acid sequence having conservative amino acid substitutions with respect to SEQ ID NO: 621 includes SEQ ID NO: 621 or does not include SEQ ID NO: 621.  

Therefore, the metes and bounds of the claims are unclear. 
Appropriate correction and clarification are required. 
Claims 2-6 recite specific and exact SEQ ID NOs, thus the metes and bounds are clear and excluded from the rejection.  
Other dependent claims do not cure the deficiency including claims 21-23.  

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 9, 13-16, 19-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to a genus of methods of expressing within the plant a genus of exogenous polynucleotides encoding a genus of polypeptides at least 82% (and 93% in claim 9) identical to SEQ ID NO: 621 (encoded by SEQ ID NO: 410), with “conserved amino acid substitutions”, as well as the genus of constructs and resultant transgenic plants and plant cells. 


To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.

The specification provide structure of SEQ ID NO: 621 and encoding sequence SEQ ID NO: 410. 
By sequence search, SEQ ID NO: 621 is a 60S ribosomal protein L7-1 from maize. 
According to specification (p301, table 51), SEQ ID NO: 410 encoding SEQ ID NO: 621 has the gene name “LYM675”. 
LYM675 also represent SEQ ID NOs: 7197, 7198, 7199, 7200 and 7201 (p162, table 1). 
The specification provides example that overexpressing LYM675 leads to increased dry weight (19%), but not flowing (-3%) (p312, table 52); increased leaf number (4%) and plot coverage (9%), but not leaf blade area (--) (p319, table 53); increased Rosette area (9%) and Rosette diameter (4%), but not harvest index (--) (p326, table 55); increased seed yield (23%), but not RGR of plot coverage and RGR of 
In addition, all above examples are under non-abiotic stress conditions. 
Thus, at best, overexpressing LYM675 (SEQ ID NOs: 621, 7197-7201) is associated to increasing the yield, biomass, and growth rate, under non-abiotic stress conditions. 

However, the specification does not describe: Sequences having at least 82% or 93% sequence identities to SEQ ID NO: 621, are associated to the claimed functions including increasing the yield, biomass, and growth rate.  
The specification does not describe the comment structure feature of “conservative amino acid substitutions” leading to maintain the claimed function, 
The specification does not characterize SEQ ID NO: 621, or describe conservative domains of SEQ ID NO: 621.  By sequence search (see 103 rejection), SEQ ID NO: 621 is 60S ribosomal L7 from maize. 
In prior art, for example, in 
www.maizegdb.org, the 
In prior art, there is no evidence that any structure feature of sequences having 82% sequence identity to SEQ ID NO: 621 is sufficiently associated to the function of increasing yield, biomass or growth rate. 
For example, Alexandrov et al (US 20060048240, published 3/2/2006)) teach (disclose and characterize) a 60S ribosomal protein L7 sequence from maize that is 92.2% identical to instant SEQ ID NO: 621. 
Against instant SEQ ID NO: 621

AFC62633
ID   AFC62633 standard; protein; 262 AA.
XX
AC   AFC62633;
XX
DT   23-JUL-2009  (revised)

XX
DE   Maize amino acid sequence SEQ ID NO 24003.
XX
KW   plant; DNA mapping; gene expression; BOND_PC; 60S ribosomal protein L7;
KW   LOC100285130.
XX
OS   Zea mays subsp. mays.
XX
CC PN   US2006048240-A1.
XX
CC PD   02-MAR-2006.
XX
CC PF   01-APR-2005; 2005US-00096568.
XX
PR   01-APR-2004; 2004US-0558095P.
XX
CC PA   (ALEX/) ALEXANDROV N.
CC PA   (BROV/) BROVER V.
XX
CC PI   Alexandrov N,  Brover V;
XX
DR   WPI; 2006-421739/43.
DR   PC:NCBI; gi195647236.
XX
CC PT   New isolated Sequence-Determined DNA Fragments (SDFs) from different 
CC PT   plant species, e.g. corn, wheat, soybean, or rice, useful for controlling
CC PT   behavior of a gene in the chromosome or identifying a particular 
CC PT   individual organism.
XX
CC PS   Claim 9; SEQ ID NO 24003; 87pp; English.
XX
CC   The invention relates to an isolated nucleic acid molecule from the 
CC   genome of a plant. Also described: (1) a vector construct comprising: (a)
CC   a first nucleic acid having a regulatory sequence capable of causing 
CC   transcription and/or translation; and (b) a second nucleic acid having 
CC   the sequence of the isolated nucleic acid molecule above, where the first
CC   and second nucleic acids are operably linked, and where the second 
CC   nucleic acid is heterologous to any element in the vector construct; (2) 
CC   a host cell comprising the isolated nucleic acid molecule above, where 
CC   the nucleic acid molecule is flanked by an exogenous sequence, or 
CC   comprising the vector construct above; (3) an isolated polypeptide 
CC   comprising an amino acid sequence: (a) exhibiting at least 40-90% 
CC   sequence identity of an amino acid sequence encoded by a sequence given 
CC   in the specification or the Sequence Listing, or its fragment; and (b) 
CC   capable of exhibiting at least one of the biological activities of the 
CC   polypeptide encoded by the nucleotide sequence in (a); (4) an antibody 
CC   capable of binding the isolated polypeptide; (5) introducing an isolated 
CC   nucleic acid into a host cell; (6) transforming a host cell; (7) 
CC   modulating transcription and/or translation of the nucleic acid in a host
CC   cell; (8) detecting a nucleic acid in a sample; (9) a plant or cell of a 
CC   plant comprising the nucleic acid molecule, which is exogenous or 
CC   heterologous to the plant or plant cell, or comprising the vector 
CC   construct above; and (10) a plant regenerated from the plant cell above. 
CC   The nucleic acids are useful for specifying a gene product in cells, 
CC   either as a promoter or as a protein coding sequence or as an UTR or as a
CC   3' termination sequence. They are also useful in controlling the behavior
CC   of a gene in the chromosome, controlling the expression of a gene or as 
CC   tools for genetic mapping, recognizing or isolating identical or related 
CC   DNA fragments, or identifying a particular individual organism, or 
CC   clustering of a group of organisms with a common trait. The present 
CC   sequence represents a specifically claimed maize amino acid sequence from
CC   the present invention. Note: The sequence data for this patent did not 
CC   form part of the printed specification, but was obtained in electronic 
CC   format directly from the USPTO web site.
CC   
CC   Revised record issued on 09-JUL-2009 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 262 AA;


  Best Local Similarity   90.5%;  
  Matches  237;  Conservative   12;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 MGADGEEASRIVVPMAVEGTSEQLAFVEESKLQKRKENADWAVRNRERRAVKRQRIRDEH 60
              ||| |||| ||:||||||||  |||||||||||||||| ||||||||||| |||||||:|
Db          1 MGAGGEEAPRIIVPMAVEGTPNQLAFVEESKLQKRKENVDWAVRNRERRAAKRQRIRDKH 60

Qy         61 KVTVRRPEDFVAAFRNKERDFLRMRTRLKVRKQPPAEALSSKLVFAIRIPGSVDLHPHIR 120
              || |||||:|| |||||||||||||||:||| ||| ||| |:||||||||||||||||||
Db         61 KVAVRRPEEFVTAFRNKERDFLRMRTRIKVRSQPPVEALGSRLVFAIRIPGSVDLHPHIR 120

Qy        121 KVLRKLRLTTVLTGVFLRATELTLKRLLVVEPFVTYGFPNLKNVKELIYKKGRGFFDKEP 180
              ||||||||| ||||||||||||||||||||||||||||||||:|||||||||||||| ||
Db        121 KVLRKLRLTKVLTGVFLRATELTLKRLLVVEPFVTYGFPNLKSVKELIYKKGRGFFDMEP 180

Qy        181 FPLTSNDLIEKALGDHGIICLEDVVHEIATVGPHFREASRFLMPFRLKCPERRLQMKRKP 240
              |||||||||||||||||||||||:|:|||||||||||||||||||:||||||||||||||
Db        181 FPLTSNDLIEKALGDHGIICLEDLVYEIATVGPHFREASRFLMPFQLKCPERRLQMKRKP 240

Qy        241 YKDGGDSGDRGDKINELIEKLN 262
              |:||||||:||||:||||||||
Db        241 YRDGGDSGNRGDKVNELIEKLN 262

However, applicant argues that Alexandrov et al do not teach the intended use of increasing yield and biomass (page 12, 1st para, of applicant argument on 7/23/2021). 
Thus, 18%-7% sequence change (including deletions, insertions and substitutions) of SEQ ID NO: 621 certainly encompass deletion or disruption of the important structure of the sequence and lead to loss or reduced function.  

Regarding the description of a representative number of species, applicant only describes SEQ ID NO: 621, no any additional species of the claimed genus is described. 
SEQ ID NO: 621 is a sequence of 262 amino acids.  For 82% sequence identity, up to 18%, or 47 amino acids, can be substituted, deleted or added.  Thus, (47+46+45+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids (for substitution only), and each species of the genus can be 215-309 amino acids long.   
For 94% sequence identity, up to 6%, or 15 amino acids, can be substituted, deleted or added.  Thus, (15+14+13+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each 
Without continuing the math, applicant claims very large number of species, and are very heterogeneous in length and structure.  
Again, the specification only provides the example of expressing LYM675 (SEQ ID NOs: 621, 7197-7201) for conferring some (not all, as analyzed below) traits, not all of the claimed traits.  
Therefore the lone species does not demonstrate the common structure feature of the genus of sequences, and is not sufficient to represent the genus of sequences.  
Given the lack of disclosure of a conserved sequence within each broadly claimed genus as discussed above, any ordinary skill in the art would not have recognized that the applicant had the possession of the genus of the claimed sequences.   
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.    
Claims 2-6, 11-12 recite species of LYM675 (SEQ ID NOs: 621, 7197-7201) and encoding gene, claims 10, 23 recite sequences having 95% sequence identity to SEQ ID NO: 621, thus are described in the specification and excluded from the rejection.
Other dependent claims do not cure the deficiency.  



Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 1, 9, 13-16, 19, 21-22, 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lalgudi et al (US patent 6476212, granted and published 11/5/2002), in view of Soderlund et al (Sequencing, Mapping, and Analysis of 27,455 Maize Full-Length cDNAs. PLOS Genetics. 5:1-13, 2009), and Alexandrov et al (US 20060048240, published 3/2/2006). 

Claims 1, 21, 22 are drawn to method comprising
(a) transforming a cell of  the plan with a nucleic acid construct comprising a genus of polynucleotides encoding a genus of polypeptide comprising sequences having at least 82% (85%, 90%) sequence identity to SEQ ID NO: 621,
 (b) selecting plants overexpressing said polypeptide for an increased trait under non-stress conditions, as compared to a non-transformed plant which is grown under the same growth conditions, wherein said trait is selected from the group consisting of yield, biomass and/or growth rate, thereby increasing the yield, biomass and/or growth rate

Dependent claims:
Claims 13-15 are drawn to a genus of plant cell (part of plant), exogenously expressing the nucleic acid construct of claim 9, and transgenic plant comprising the construct.  
Claim 16 is drawn to a method of generating a transgenic plant, comprising: 
(a) transforming a plant cell with the nucleic acid construct of claim 9 to thereby obtain a transformed cell, and 
(b) generating a mature plant from said transformed cell, thereby generating the transgenic plant.  
Claim 19 limits the yield to seed yield.  
New claim 24 limits claim 1, wherein said trait is selected from the group consisting of leaf number, relative growth rate of leaf number, plot coverage,6 relative growth rate of plot coverage, rosette area, rosette diameter, relative growth rate of rosette diameter, seed yield and/or dry weight. 
New claim 25 limits claim 1, further comprising isolating a regenerable portion of said plants selected according to step (b) having said increased trait under non-stress conditions as compared to control plant under the same growth conditions so as to obtain isolated regenerable portion of said selected plants; and regenerating plants from said isolated regenerable portion of said selected plants.
In summary, as a whole, the application is drawn to making construct comprising encoding sequences having 82-93% sequence identity to SEQ ID NO: 621 and using the construct to produce 

Lalgudi et al teach obtaining polynucleotide encoding polypeptides derived from maize (corn-ear) (abstract), including 60S ribosomal L7 (col 71-72, table 1), and making vectors/construct over-expressing such maize sequences including 60S ribosomal L7 (abstract).  
Lalgudi et al isolated, analyzed and used such sequences to make construct, and used the construct to express peptide, and made antibodies to bind and detect the expressed peptides (Examples, col 37, line 53 to col 44, line 15).  
Lalgudi et al teach transforming plant cells with the vector/construct comprising heterologous regulatory element/promoter (col 14, lines 46-58; col 17, lines 60-64; col 18, lines 10-21). 
Lalgudi et al teach selecting transformed host plant cells by using selectable marker (col 18, lines 10-21; col 36, lines 57-67), 
Lalgudi et al teach regenerating the transformed cells to a transformed plant (col 36, lines 14-35).  
Lalgudi et al suggest using such sequences from maize ear including 60S ribosomal L7 for the traits of increasing yield, improving growth, environment condition adaptability and so on (col 1, lines 36-43).  Seed is a major tissue of maize, thus increasing maize yield encompass seed yield (col 1, lines 60-67; col 2, lines 1-11), and teach selecting plants having the traits (col 30, 2nd para).

Thus, Lalgudi et al teach all the claim limitations except do not teach that the 60S ribosomal L7 is sequences having 82-93% sequence identity to SEQ ID NO: 621.  

Alexandrov et al teach (disclose and characterize) a 60S ribosomal protein L7 sequence from maize that is 92.2% identical to instant SEQ ID NO: 621. See “Sequence Matches” at the end of office action.  
Thus, both Lalgudi et al teach 60S ribosomal protein L7 sequences from Maize. Whether or not the sequences are the same or different from the sequence of Soderlund et al and Alexandrov et al (one being a natural variant or polymorphism of the other), they are expected to have the function. 
Alexandrov et al continues to teach making a construct comprising nucleotides encoding the sequences in sequence listing including the above sequence linked to heterologous promoter ([0098], [0192], claim 9).  
Alexandrov et al teach making transgenic plant, plant cell and seed (reading on plant part) comprising such construct ([0494]). 
Alexandrov et al teach that one of the intended uses is to increase yield of the plant ([0342]), the same intended use of instant claim.
Regarding new claim 25, Alexandrov et al teach isolating a regenerable portion of said plants (callus, organs and parts) and regenerate the parts to transgenic plants ([0672]). 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  

Soderlund et al teach 60s ribosomal L7 protein sequence.  
Alexandrov et al teach (disclose and characterize) a 60S ribosomal protein L7 sequence from maize that is 92.2% identical to instant SEQ ID NO: 621, and teach expressing the sequence in transgenic plant, and at least suggest to obtain the intended function of increasing yield. 
Thus, one ordinary skill in the art would have realized that 60s ribosomal L7 protein sequence has functions to improve plant traits as suggested by Lalgudi et al and Alexandrov et al, and been motivated to use the exact method as taught by Lalgudi et al, and use the exact protein of Lalgudi et al or exact sequence of Soderlund et al, to transform plant, to achieve the same expected results as Lalgudi et al and Alexandrov et al suggested.   
Given any of the traits such as increasing yield, biomass, growth rate, are considered intended result, and the level of the increasing or improving is not required as compared to control (as low as 0.1%), the expectation of success would have been high.  
Therefore the invention would have been obvious to one ordinary skill in the art. 
Particularly regarding claims 9, 13-16, claim only requires “capable of increasing yield….”, meaning increasing yield does not have to happen.  Critically, according the MPEP 2111.04, a product is analyzed by its structure, the wherein clause not limiting the structure of the product, may not be accorded patentable weight.  In this case, the construct is not analyzed if it is in a host cell, and what it is intended for or “capable of”.  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lalgudi et al in view of Soderlund et al and Alexandrov et al, as applied to claim 1 above, and further in view of Duff et al (US 20090199308, published 8/6/2009). 
Claim 1 has been analyzed above. 
Claim 20 limits claim 1, wherein the increased biomass comprises increased plot coverage.
Lalgudi et al in view of Soderlund et al and Alexandrov et al teach the trait of increased yield, biomassm growth rate and seed yield, but are silent on plot coverage.  
Duff et al teach that increasing plot coverage is an effective way of further increasing yield in transgenic corn, and teach the method of increasing such plot coverage ([0143]-[0144], table 13).  
Thus, Duff et all not only teach the method, but also teach the motivation to apply the method.  
Thus, one ordinary skill in the art would have realized that increasing plot coverage would further increase yield as taught by Duff et al, and been motivated to additionally apply increased plot coverage as taught by Duff et al, to achieve the same expected or improved result.  Given Duff et al demonstrated that increasing plot coverage additionally increases yield of transgenic plant, the expectation would have been high. 
Therefore claims 20 would have been obvious to one ordinary skill in the art. 


Sequence Matches
Against instant SEQ ID NO: 621: 

AFC62633
ID   AFC62633 standard; protein; 262 AA.
XX
AC   AFC62633;
XX
DT   23-JUL-2009  (revised)
DT   20-SEP-2007  (first entry)
XX
DE   Maize amino acid sequence SEQ ID NO 24003.
XX
KW   plant; DNA mapping; gene expression; BOND_PC; 60S ribosomal protein L7;
KW   LOC100285130.
XX

XX
CC PN   US2006048240-A1.
XX
CC PD   02-MAR-2006.
XX
CC PF   01-APR-2005; 2005US-00096568.
XX
PR   01-APR-2004; 2004US-0558095P.
XX
CC PA   (ALEX/) ALEXANDROV N.
CC PA   (BROV/) BROVER V.
XX
CC PI   Alexandrov N,  Brover V;
XX
DR   WPI; 2006-421739/43.
DR   PC:NCBI; gi195647236.
XX
CC PT   New isolated Sequence-Determined DNA Fragments (SDFs) from different 
CC PT   plant species, e.g. corn, wheat, soybean, or rice, useful for controlling
CC PT   behavior of a gene in the chromosome or identifying a particular 
CC PT   individual organism.
XX
CC PS   Claim 9; SEQ ID NO 24003; 87pp; English.
XX
CC   The invention relates to an isolated nucleic acid molecule from the 
CC   genome of a plant. Also described: (1) a vector construct comprising: (a)
CC   a first nucleic acid having a regulatory sequence capable of causing 
CC   transcription and/or translation; and (b) a second nucleic acid having 
CC   the sequence of the isolated nucleic acid molecule above, where the first
CC   and second nucleic acids are operably linked, and where the second 
CC   nucleic acid is heterologous to any element in the vector construct; (2) 
CC   a host cell comprising the isolated nucleic acid molecule above, where 
CC   the nucleic acid molecule is flanked by an exogenous sequence, or 
CC   comprising the vector construct above; (3) an isolated polypeptide 
CC   comprising an amino acid sequence: (a) exhibiting at least 40-90% 
CC   sequence identity of an amino acid sequence encoded by a sequence given 
CC   in the specification or the Sequence Listing, or its fragment; and (b) 
CC   capable of exhibiting at least one of the biological activities of the 
CC   polypeptide encoded by the nucleotide sequence in (a); (4) an antibody 
CC   capable of binding the isolated polypeptide; (5) introducing an isolated 
CC   nucleic acid into a host cell; (6) transforming a host cell; (7) 
CC   modulating transcription and/or translation of the nucleic acid in a host
CC   cell; (8) detecting a nucleic acid in a sample; (9) a plant or cell of a 
CC   plant comprising the nucleic acid molecule, which is exogenous or 
CC   heterologous to the plant or plant cell, or comprising the vector 
CC   construct above; and (10) a plant regenerated from the plant cell above. 
CC   The nucleic acids are useful for specifying a gene product in cells, 
CC   either as a promoter or as a protein coding sequence or as an UTR or as a
CC   3' termination sequence. They are also useful in controlling the behavior
CC   of a gene in the chromosome, controlling the expression of a gene or as 
CC   tools for genetic mapping, recognizing or isolating identical or related 
CC   DNA fragments, or identifying a particular individual organism, or 
CC   clustering of a group of organisms with a common trait. The present 
CC   sequence represents a specifically claimed maize amino acid sequence from
CC   the present invention. Note: The sequence data for this patent did not 
CC   form part of the printed specification, but was obtained in electronic 
CC   format directly from the USPTO web site.
CC   
CC   Revised record issued on 09-JUL-2009 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 262 AA;

  Query Match             92.2%;  Score 1236;  DB 8;  Length 262;
  Best Local Similarity   90.5%;  
  Matches  237;  Conservative   12;  Mismatches   13;  Indels    0;  Gaps    0;

Qy          1 MGADGEEASRIVVPMAVEGTSEQLAFVEESKLQKRKENADWAVRNRERRAVKRQRIRDEH 60
              ||| |||| ||:||||||||  |||||||||||||||| ||||||||||| |||||||:|
Db          1 MGAGGEEAPRIIVPMAVEGTPNQLAFVEESKLQKRKENVDWAVRNRERRAAKRQRIRDKH 60

Qy         61 KVTVRRPEDFVAAFRNKERDFLRMRTRLKVRKQPPAEALSSKLVFAIRIPGSVDLHPHIR 120
              || |||||:|| |||||||||||||||:||| ||| ||| |:||||||||||||||||||
Db         61 KVAVRRPEEFVTAFRNKERDFLRMRTRIKVRSQPPVEALGSRLVFAIRIPGSVDLHPHIR 120

Qy        121 KVLRKLRLTTVLTGVFLRATELTLKRLLVVEPFVTYGFPNLKNVKELIYKKGRGFFDKEP 180
              ||||||||| ||||||||||||||||||||||||||||||||:|||||||||||||| ||
Db        121 KVLRKLRLTKVLTGVFLRATELTLKRLLVVEPFVTYGFPNLKSVKELIYKKGRGFFDMEP 180

Qy        181 FPLTSNDLIEKALGDHGIICLEDVVHEIATVGPHFREASRFLMPFRLKCPERRLQMKRKP 240
              |||||||||||||||||||||||:|:|||||||||||||||||||:||||||||||||||
Db        181 FPLTSNDLIEKALGDHGIICLEDLVYEIATVGPHFREASRFLMPFQLKCPERRLQMKRKP 240

Qy        241 YKDGGDSGDRGDKINELIEKLN 262
              |:||||||:||||:||||||||
Db        241 YRDGGDSGNRGDKVNELIEKLN 262

B4FCX1_MAIZE
ID   B4FCX1_MAIZE            Unreviewed;       262 AA.
AC   B4FCX1;
DT   23-SEP-2008, integrated into UniProtKB/TrEMBL.
DT   23-SEP-2008, sequence version 1.
DT   02-DEC-2020, entry version 79.
DE   SubName: Full=60S ribosomal protein L7-1 {ECO:0000313|EMBL:ONM03518.1};
GN   Name=100192863 {ECO:0000313|EnsemblPlants:Zm00001d031703_P001};
GN   ORFNames=ZEAMMB73_Zm00001d031703 {ECO:0000313|EMBL:ONM03518.1};
OS   Zea mays (Maize).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; PACMAD clade;
OC   Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae; Zea.
OX   NCBI_TaxID=4577 {ECO:0000313|EMBL:ACF79964.1};
RN   [1] {ECO:0000313|EMBL:ACF79964.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=B73 {ECO:0000313|EMBL:ACF79964.1};
RX   PubMed=19936069; DOI=10.1371/journal.pgen.1000740;
RA   Soderlund C., Descour A., Kudrna D., Bomhoff M., Boyd L., Currie J.,
RA   Angelova A., Collura K., Wissotski M., Ashley E., Morrow D., Fernandes J.,
RA   Walbot V., Yu Y.;
RT   "Sequencing, mapping, and analysis of 27,455 maize full-length cDNAs.";
RL   PLoS Genet. 5:E1000740-E1000740(2009).
RN   [2] {ECO:0000313|EMBL:ONM03518.1, ECO:0000313|EnsemblPlants:Zm00001d031703_P001}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d031703_P001};
RC   TISSUE=Seedling {ECO:0000313|EMBL:ONM03518.1};
RG   Maize Genome Sequencing Project;
RA   Ware D.;
RT   "Update maize B73 reference genome by single molecule sequencing
RT   technologies.";
RL   Submitted (DEC-2015) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EnsemblPlants:Zm00001d031703_P001}
RP   IDENTIFICATION.
RC   STRAIN=cv. B73 {ECO:0000313|EnsemblPlants:Zm00001d031703_P001};
RG   EnsemblPlants;
RL   Submitted (MAY-2017) to UniProtKB.
CC   -!- SIMILARITY: Belongs to the universal ribosomal protein uL30 family.
CC       {ECO:0000256|ARBA:ARBA00007594}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; BT034959; ACF79964.1; -; mRNA.
DR   EMBL; CM007647; ONM03518.1; -; Genomic_DNA.
DR   RefSeq; NP_001131524.1; NM_001138052.1.
DR   STRING; 4577.GRMZM2G107336_P01; -.
DR   PRIDE; B4FCX1; -.
DR   EnsemblPlants; Zm00001d031703_T001; Zm00001d031703_P001; Zm00001d031703.
DR   GeneID; 100192863; -.
DR   Gramene; Zm00001d031703_T001; Zm00001d031703_P001; Zm00001d031703.
DR   KEGG; zma:100192863; -.
DR   eggNOG; KOG3184; Eukaryota.

DR   OMA; QSNTMVE; -.
DR   OrthoDB; 1544778at2759; -.
DR   Proteomes; UP000007305; Chromosome 1.
DR   ExpressionAtlas; B4FCX1; baseline and differential.
DR   GO; GO:0022625; C:cytosolic large ribosomal subunit; IBA:GO_Central.
DR   GO; GO:0003723; F:RNA binding; IBA:GO_Central.
DR   GO; GO:0003735; F:structural constituent of ribosome; IBA:GO_Central.
DR   GO; GO:0000463; P:maturation of LSU-rRNA from tricistronic rRNA transcript (SSU-rRNA, 5.8S rRNA, LSU-rRNA); IBA:GO_Central.
DR   CDD; cd01657; Ribosomal_L7_archeal_euk; 1.
DR   Gene3D; 1.10.15.30; -; 1.
DR   Gene3D; 3.30.1390.20; -; 1.
DR   InterPro; IPR036919; L30_ferredoxin-like_sf.
DR   InterPro; IPR023106; Ribosomal_L30_central_dom_arc.
DR   InterPro; IPR016082; Ribosomal_L30_ferredoxin-like.
DR   InterPro; IPR039699; Ribosomal_L7/L30.
DR   InterPro; IPR035808; Ribosomal_L7_euk_arc.
DR   PANTHER; PTHR11524; PTHR11524; 1.
DR   Pfam; PF00327; Ribosomal_L30; 1.
DR   SUPFAM; SSF55129; SSF55129; 1.
PE   2: Evidence at transcript level;
KW   Reference proteome {ECO:0000313|Proteomes:UP000007305};
KW   Ribonucleoprotein {ECO:0000313|EMBL:ONM03518.1};
KW   Ribosomal protein {ECO:0000313|EMBL:ONM03518.1}.
FT   DOMAIN          104..154
FT                   /note="Ribosomal_L30"
FT                   /evidence="ECO:0000259|Pfam:PF00327"
SQ   SEQUENCE   262 AA;  30334 MW;  DEFA315A9830EDFB CRC64;

  Query Match             100.0%;  Score 1341;  DB 65;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGADGEEASRIVVPMAVEGTSEQLAFVEESKLQKRKENADWAVRNRERRAVKRQRIRDEH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGADGEEASRIVVPMAVEGTSEQLAFVEESKLQKRKENADWAVRNRERRAVKRQRIRDEH 60

Qy         61 KVTVRRPEDFVAAFRNKERDFLRMRTRLKVRKQPPAEALSSKLVFAIRIPGSVDLHPHIR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KVTVRRPEDFVAAFRNKERDFLRMRTRLKVRKQPPAEALSSKLVFAIRIPGSVDLHPHIR 120

Qy        121 KVLRKLRLTTVLTGVFLRATELTLKRLLVVEPFVTYGFPNLKNVKELIYKKGRGFFDKEP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KVLRKLRLTTVLTGVFLRATELTLKRLLVVEPFVTYGFPNLKNVKELIYKKGRGFFDKEP 180

Qy        181 FPLTSNDLIEKALGDHGIICLEDVVHEIATVGPHFREASRFLMPFRLKCPERRLQMKRKP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FPLTSNDLIEKALGDHGIICLEDVVHEIATVGPHFREASRFLMPFRLKCPERRLQMKRKP 240

Qy        241 YKDGGDSGDRGDKINELIEKLN 262
              ||||||||||||||||||||||
Db        241 YKDGGDSGDRGDKINELIEKLN 262

Against instant SEQ ID NO: 410 Wu et al (US 20060141495, published 6/29/2006): 
   
AFK69743
ID   AFK69743 standard; DNA; 1114 BP.
XX
AC   AFK69743;
XX
DT   04-OCT-2007  (first entry)
XX
DE   Polymorphic corn DNA sequence, SEQ ID NO: 4178.
XX
KW   Polymorphism detection; snp detection; genetic marker; plant breeding;
KW   plant; ss.

OS   Zea mays.
XX
CC PN   US2006141495-A1.
XX
CC PD   29-JUN-2006.
XX
CC PF   01-SEP-2005; 2005US-00218305.
XX
PR   01-SEP-2004; 2004US-0606880P.
XX
CC PA   (WUKK/) WU K.
XX
CC PI   Wu K;
XX
DR   WPI; 2006-471340/48.
XX
CC PT   Oligonucleotides useful for detecting polymorphisms in corn DNA.
XX
CC PS   Example 1; SEQ ID NO 4178; 13pp; English.
XX
CC   The invention relates to polymorphic corn DNA loci useful for genotyping 
CC   between at least two varieties of corn. The invention provides a large 
CC   number of genetic markers from corn genomic DNA. A polymorphic corn locus
CC   of this invention comprises at least 20 consecutive nucleotides which 
CC   include or are adjacent to a particular polymorphism. Disclosed is a set 
CC   of four oligonucleotides comprising nucleic acid molecules that are 
CC   useful for identifying a polymorphism in corn DNA. The set of four 
CC   oligonucleotides comprises (a) a pair of isolated nucleic acid molecules 
CC   which can hybridize to DNA which flanks a corn polymorphism, and (b) a 
CC   pair of detector nucleic acid molecules which are useful for detecting 
CC   each nucleotide in a single nucleotide polymorphism (SNP) in a segment of
CC   DNA amplified by the pair of primers of (a). The detector molecules 
CC   comprise (1) at least 12 nucleotide bases and a detectable label, or (2) 
CC   at least 15 nucleotide bases, where the sequence of the detector 
CC   molecules is identical except for the nucleotide polymorphism and is at 
CC   least 95 percent identical to a sequence of the same number of 
CC   consecutive nucleotides in either strand of the segment of polymorphic 
CC   corn DNA. The set of four oligonucleotides and methods are useful for 
CC   identifying a polymorphism in corn DNA, for analyzing the DNA of a corn 
CC   plant, and for determining genotype of a corn plant. The current sequence
CC   is that of a polymorphic corn DNA sequence. Note: The sequence data for 
CC   this patent did not form part of the printed specification, but was 
CC   obtained in electronic format directly from USPTO at 
CC   seqdata.uspto.gov/?pageRequest=docDetail&DocID=US20060141495A1.
XX
SQ   Sequence 1114 BP; 255 A; 305 C; 342 G; 212 T; 0 U; 0 Other;

  Query Match             95.2%;  Score 974;  DB 20;  Length 1114;
  Best Local Similarity   100.0%;  
  Matches  974;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         50 CACGATTTAGAAACCCTCACCTCTTCCCTTCCTCCCCGCCGCCGCCACCGCCGGAAGGAG 109
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         50 CACGATTTAGAAACCCTCACCTCTTCCCTTCCTCCCCGCCGCCGCCACCGCCGGAAGGAG 109

Qy        110 AAAAAAAATGGGTGCCGATGGGGAAGAAGCGTCGCGGATAGTCGTGCCAATGGCGGTGGA 169
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        110 AAAAAAAATGGGTGCCGATGGGGAAGAAGCGTCGCGGATAGTCGTGCCAATGGCGGTGGA 169

Qy        170 GGGGACCTCGGAGCAGCTGGCGTTCGTGGAGGAGTCGAAGCTGCAGAAGCGCAAGGAGAA 229
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        170 GGGGACCTCGGAGCAGCTGGCGTTCGTGGAGGAGTCGAAGCTGCAGAAGCGCAAGGAGAA 229

Qy        230 CGCGGACTGGGCCGTCAGGAACCGGGAGCGCAGGGCGGTAAAGCGCCAGCGCATCCGCGA 289
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        230 CGCGGACTGGGCCGTCAGGAACCGGGAGCGCAGGGCGGTAAAGCGCCAGCGCATCCGCGA 289

Qy        290 CGAGCACAAGGTCACCGTAAGGCGGCCCGAGGACTTCGTTGCGGCGTTCCGGAACAAGGA 349
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        290 CGAGCACAAGGTCACCGTAAGGCGGCCCGAGGACTTCGTTGCGGCGTTCCGGAACAAGGA 349

Qy        350 ACGCGACTTCCTGCGGATGAGGACCCGCCTCAAGGTCCGCAAGCAGCCGCCCGCCGAGGC 409
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        350 ACGCGACTTCCTGCGGATGAGGACCCGCCTCAAGGTCCGCAAGCAGCCGCCCGCCGAGGC 409

Qy        410 GCTCAGCTCCAAGCTCGTCTTCGCAATTCGCATCCCTGGCTCCGTGGACTTGCATCCGCA 469
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        410 GCTCAGCTCCAAGCTCGTCTTCGCAATTCGCATCCCTGGCTCCGTGGACTTGCATCCGCA 469

Qy        470 CATCAGGAAGGTCTTGAGGAAGCTACGGCTGACGACGGTCCTCACCGGCGTATTCCTCAG 529
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        470 CATCAGGAAGGTCTTGAGGAAGCTACGGCTGACGACGGTCCTCACCGGCGTATTCCTCAG 529

Qy        530 GGCCACCGAGCTGACGCTGAAGAGGCTTCTTGTGGTCGAACCCTTTGTCACCTACGGGTT 589
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        530 GGCCACCGAGCTGACGCTGAAGAGGCTTCTTGTGGTCGAACCCTTTGTCACCTACGGGTT 589

Qy        590 TCCAAACTTGAAGAACGTGAAAGAGCTTATTTACAAGAAGGGCCGTGGGTTTTTCGACAA 649
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        590 TCCAAACTTGAAGAACGTGAAAGAGCTTATTTACAAGAAGGGCCGTGGGTTTTTCGACAA 649

Qy        650 GGAGCCTTTCCCTCTTACCAGTAACGATCTAATTGAGAAGGCTCTTGGAGATCACGGCAT 709
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        650 GGAGCCTTTCCCTCTTACCAGTAACGATCTAATTGAGAAGGCTCTTGGAGATCACGGCAT 709

Qy        710 CATATGCTTGGAAGACGTTGTGCACGAGATCGCCACGGTTGGGCCGCACTTCCGAGAAGC 769
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        710 CATATGCTTGGAAGACGTTGTGCACGAGATCGCCACGGTTGGGCCGCACTTCCGAGAAGC 769

Qy        770 ATCGAGGTTCCTCATGCCCTTCAGGCTCAAGTGTCCGGAGAGGAGGCTGCAGATGAAGAG 829
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        770 ATCGAGGTTCCTCATGCCCTTCAGGCTCAAGTGTCCGGAGAGGAGGCTGCAGATGAAGAG 829

Qy        830 GAAACCCTACAAGGATGGCGGCGACTCGGGCGACCGTGGCGACAAGATCAACGAACTAAT 889
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        830 GAAACCCTACAAGGATGGCGGCGACTCGGGCGACCGTGGCGACAAGATCAACGAACTAAT 889

Qy        890 CGAGAAGCTGAACTAGAAGCGCAGACCTTGCCTCCTCCGGCTGTCGTTTTGCGTTGGAGC 949
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        890 CGAGAAGCTGAACTAGAAGCGCAGACCTTGCCTCCTCCGGCTGTCGTTTTGCGTTGGAGC 949

Qy        950 GATGGATCTGTTATTACCTTGTCGGTTTTGTAATAGCATTAGCTGGGTGTACCTTCGGCT 1009
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        950 GATGGATCTGTTATTACCTTGTCGGTTTTGTAATAGCATTAGCTGGGTGTACCTTCGGCT 1009

Qy       1010 TTGAAACCTTACCT 1023
              ||||||||||||||
Db       1010 TTGAAACCTTACCT 1023

Note: in the specification, applicant demonstrated overexpressing exogenous SEQ ID NOs: 621, 7197-7201 resulting in increased yield, biomass and growth rate, as analyzed above, which are deemed as unexpected results. Thus, claims 2-6, 10-12, 23 are excluded from the art rejection.  Claim 23 is rejected for indefiniteness and lacking written descriptions. 

Response to Arguments
Priority 

The subject matter of SEQ ID NOs: 621 and 410 is now changed to 8/23/2011. 
However, 61526299 (4918 SEQ ID NOs in the sequence listing) and 61585688 (5201 SEQ ID NOs in the sequence listing) do not disclose SEQ ID NOs: 7197-7201.  Therefore 08/23/2012 is granted as the priority date of Claims 2 and 4.   

35 U.S.C. 112 Rejections and the declaration 
	The claims have been significantly amended.  The rejection has been modified accordingly. 
	Applicant argues that instant application discloses in the sequence listing the full-length amino acid sequence of the polypeptide set forth by SEQ ID NO: 621, and teaches how to identify conserved amino acid domains within a polypeptide sequence (Pages 79-82 and Table 2).  The instant application has reduced to practice methods of increasing yield, biomass and/or growth rate of a plant by expressing within the plant a heterologous polynucleotide encoding the polypeptide of SEQ ID NO: 621. In addition, the as-filed application further describes a representative number of sequences having at least 82% identity to SEQ ID NO: 621 (Table 2 in the as-filed application), such as SEQ ID NOs: 7197-7201, all of which share the conserved structural domains of IPR023106 (Ribosomal protein L30, central domain, archaeal type); IPR036919 (Ribosomal protein L30, ferredoxin-like fold domain superfamily); IPR016082 (Ribosomal protein L30, ferredoxin-like fold domain) and IPR035808 (Ribosomal protein L7, eukaryotic, archaeal) domains, with highly significant e- values (Appendix A with the attached Declaration by Dr. Eyal Emmanuel).  
The arguments are fully considered but not deemed persuasive. 	 Nevertheless, Claims 2-6, 11-12 recite species of LYM675 (SEQ ID NOs: 621, 7197-7201) and encoding gene, Claims 10, 23 recite sequences having 95% sequence identity to SEQ ID NO: 621, thus are described in the specification and excluded from the rejection.

The affidavit under rule 132 by Emmanuel Eyal on 7/23/2021 has been fully considered. The declaration provides table 1 in appendix A. However, SEQ ID NO: 638 is a different protein from SEQ ID NO: 621, has different structure and functions.  

35 U.S.C. 102 Rejections 
The rejection is withdrawn in view of claim amendment. The reference is cited in the 103 rejection. 12 
Applicant wishes to point out that Alexandrov et al does not teach the intended use of SEQ ID NO: 24003: the broad statement of intended use in [0342] and claim 9 of Alexandrov et al. does not include any reference to SEQ ID NO: 24003. 
The examiner’s answer is: Alexandrov et al teach such intended use. Alexandrov et al teach making a construct comprising nucleotides encoding the sequences in sequence listing including the above sequence linked to heterologous promoter ([0098], [0192], claim 9).   SEQ ID NO: 24003 is in the sequence listing.  Alexandrov et al teach that one of the intended uses is to increase yield of the plant ([0342]).

35 U.S.C. 103 Rejection 
In view of the claim amendment, and noted that in the specification, applicant demonstrated overexpressing exogenous SEQ ID NOs: 621, 7197-7201 resulting in increased yield, biomass and growth  
Applicant argues that the combined references fail to provide a reasonable expectation of success for one skilled in the art to express a polynucleotide encoding SEQ ID NO: 621, and to select the plant for an increased yield, biomass and/or growth rate. Applicant wishes to point out that Lalgudi et al does not teach which of the more than 7,000 sequences described in the disclosure can affect which trait, that Lalgudi et al is silent with respect to the use of the isolated cDNA identified as a 60S ribosomal L7 sequence (Incyte Clone 700258185H1). In Medichem v Robalo (No. 05-1179, 05-1248, 2006), the Federal Circuit court clearly defined the requirements for determining obviousness: "...an obviousness determination requires not only the existence of a motivation to combine elements from different prior art references, but also that a skilled artisan would have perceived a reasonable expectation of success in making the invention via that combination. While the definition of "reasonable expectation" is somewhat vague, our case law makes clear that it does not require a certainty of success. 
The arguments have been fully considered but not deemed persuasive.  
Applicant claims sequences having at 82% sequence identity to SEQ ID NO: 621, which has more than 7000 species. In addition, the sequences are heterologous in structure.  
Please note that in the 112(a) argument, applicant argues that 60S ribosomal L7 sequence have conservative domains, and applicant has identified the domains.  If the argument was valid, than all 60S ribosomal and/or 60S ribosomal L7 sequences would be expected to have the function of increasing yield, biomass and growth rate.  
Alexandrov et al teach a 60S ribosomal sequence having more than 92% sequence identity to SEQ ID NO: 621 (higher than 82% as claimed), and teach making a construct comprising nucleotides encoding the sequences in sequence listing including the above sequence linked to heterologous promoter ([0098], [0192], claim 9).   SEQ ID NO: 24003 is in the sequence listing.  Alexandrov et al teach 
If applicant’s argument was valid, the sequence of Wu et al (100% identical to SEQ ID NO: 621) would be expected to have the function of increasing yield, biomass and growth rate.  
Despite that the specification describes some of the “conservative domains”, those domains are not described in the specification nor in prior art to be sufficiently associated to the claimed function of increasing yield, biomass and growth rate. Considering above analysis, applicant demonstrated overexpressing exogenous SEQ ID NOs: 621, 7197-7201 resulting in increased yield, biomass and growth rate, as analyzed above, which are deemed as unexpected results.  Thus, claims 2-6, 10-12, 23 are excluded from the art rejection. 
 
Claim 20 recites “plot coverage”, a new ground. The rejection is newly made, citing previously cited reference as analyzed above. 

Conclusion 
Claims 1, 9, 13-16, 19-25 are rejected.   
Claims 2-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

	/Ashley K Buran/               Primary Examiner, Art Unit 1662